Case 18-23745        Doc 41     Filed 03/04/19     Entered 03/04/19 15:04:48          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 23745
         Jennifer Basemore

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/22/2018.

         2) The plan was confirmed on 10/17/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 01/11/2019.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-23745             Doc 41            Filed 03/04/19    Entered 03/04/19 15:04:48              Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                       $2,263.86
           Less amount refunded to debtor                                 $1,006.17

 NET RECEIPTS:                                                                                             $1,257.69


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $461.20
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                  $65.63
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $526.83

 Attorney fees paid and disclosed by debtor:                            $600.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim          Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted       Allowed        Paid         Paid
 Acceptance Now                             Unsecured      5,830.00            NA            NA            0.00       0.00
 CBCS                                       Unsecured         851.00           NA            NA            0.00       0.00
 City of Chicago Department of Administra   Unsecured           0.00        505.40        505.40           0.00       0.00
 City of Chicago Department of Revenue      Secured        5,500.00       6,222.09      6,222.09        315.00        0.00
 CREDITORS DISCOUNT & A                     Unsecured         458.00           NA            NA            0.00       0.00
 Dept Of Ed/navient                         Unsecured     54,429.00            NA            NA            0.00       0.00
 Diversified Consultant                     Unsecured      1,028.00            NA            NA            0.00       0.00
 Educational Credit Management Corp         Unsecured      1,690.00       1,690.41      1,690.41           0.00       0.00
 Global Lending Services                    Secured       16,910.00     17,309.83      17,309.83        208.12     207.74
 Great Lakes Higher Education Guaranty C    Unsecured           0.00      3,286.47      3,286.47           0.00       0.00
 HARVARD COLLECTION SER                     Unsecured         474.00           NA            NA            0.00       0.00
 JH Portfolio Debt Equities LLC             Unsecured         456.00           NA            NA            0.00       0.00
 MERCHANTS CREDIT GUIDE                     Unsecured          58.00           NA            NA            0.00       0.00
 Navient                                    Unsecured     10,644.00            NA            NA            0.00       0.00
 Navient Solutions Inc                      Unsecured           0.00    16,149.39      16,149.39           0.00       0.00
 Quantum3 Group                             Unsecured         773.00        773.50        773.50           0.00       0.00
 Speedy Cash                                Unsecured      1,161.00       1,160.88      1,160.88           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-23745        Doc 41      Filed 03/04/19     Entered 03/04/19 15:04:48             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $23,531.92            $523.12           $207.74
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $23,531.92            $523.12           $207.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $23,566.05               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $526.83
         Disbursements to Creditors                               $730.86

 TOTAL DISBURSEMENTS :                                                                       $1,257.69


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
